Citation Nr: 0919497	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected left 
ankle disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with a history of 
infection (osteomyelitis), to include post-traumatic 
arthritis, for the time period prior to June 25, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left ankle fracture with a history of 
infection (osteomyelitis), to include post-traumatic 
arthritis, for the time period from June 25, 2002.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
February 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

In a January 2001 rating decision, the RO increased the 
Veteran's rating for his left ankle disability to 20 percent, 
effective October 31, 2000.  In March 2001, the RO awarded 
the Veteran an earlier effective date of June 28, 2000 for 
the 20 percent evaluation for his left ankle disability.  The 
Veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2002; a transcript of that 
hearing is of record.  In January 2003, the Board undertook 
additional development of the claim on appeal pursuant to the 
provisions of 38 C.F.R. § 19.9 and Board procedures then in 
effect.  In August 2003, the Board remanded the Veteran's 
increased rating claims to the RO via the Appeals Management 
Center (AMC) for completion of the actions requested.

In an October 2004 rating decision, the RO increased the 
Veteran's evaluation for his left ankle disability to 30 
percent, effective June 25, 2002.  The Veteran perfected an 
appeal, requesting higher ratings.  In January 2005, the 
Board remanded the Veteran's increased rating claims to the 
RO via the AMC for additional development and readjudication.

In a September 2005 rating decision, the RO denied 
entitlement to service connection for a bilateral hip 
disability.

In a January 2006 decision, the Board denied the Veteran's 
claim for an evaluation in excess of 20 percent for residuals 
of a left ankle disability for the time period prior to June 
25, 2002 and granted a 40 percent evaluation for residuals of 
a left ankle disability for the time period from June 25, 
2002.  The RO increased the Veteran's evaluation to 40 
percent, effective June 25, 2002, in a February 2006 rating 
decision.  Thereafter, the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).

In February 2008, the Court issued a Memorandum Decision 
vacating the Board's January 2006 decision and remanding the 
claims to the Board for proceedings consistent with the 
Court's decision.

In May 2008 and December 2008, the Board remanded the 
Veteran's service connection claim for a requested hearing to 
be scheduled at the RO.  However, in March 2009, the 
Veteran's attorney informed the Board that the Veteran no 
longer wanted to have a hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in October 2002, March 2004, February 2005, and June 2005.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claims for entitlement 
to ratings in excess of 20 percent and in excess of 30 
percent for residuals of a left ankle fracture are provided, 
including the notice requirements pertaining to increased 
ratings outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the AMC/RO's requests to the Social Security 
Administration (SSA) in April and July 2005 did not yield any 
records.  However, correspondence dated in July 2005 
indicates the Veteran was not entitled to SSA disability 
benefits (SSD) or Social Security Income (SSI) benefits.  SSA 
instructed to AMC to contact the SSA district office for the 
medical information which may be contained in the SSI denied 
claim folder and provided a fax number in Baltimore, Maryland 
from where the records could be requested.  The Board notes 
that the AMC neglected to make any additional requests to 
obtain those records from SSA.  The Court has held that where 
there is notice a veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  
This duty extends to obtaining a copy of the SSA decision 
awarding or denying benefits.  Id. at 371; Baker v. West, 11 
Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The record reflects that since June 25, 2002, the Veteran has 
been in receipt of the maximum rating allowable for an ankle 
disorder.  To rate the left ankle any higher on a schedular 
basis would violate the amputation rule found at 38 C.F.R. 
§ 4.68.  Therefore, any rating increase for the period 
beginning June 25, 2002 or thereafter, would have to be based 
on extraschedular considerations pursuant to 38 C.F.R. 
§ 3.321 (2008).

The Board notes that the Veteran last had a VA joints 
examination in October 2005 to evaluate his service-connected 
left ankle disability.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the Veteran to undergo a VA joints 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected left ankle 
disability.

Concerning the Veteran's claim for service connection for a 
bilateral hip disability, in the June 2005 VA examination 
report, the examiner diagnosed minimal osteoarthritic changes 
to the bilateral hip joints.  The examiner noted that he had 
not been provided the claims file for review and indicated 
that he could not resolve whether the Veteran's current 
bilateral hip disability was at least as likely as not 
secondary to his service-connected left ankle disability 
without resorting to mere speculation.  

Unfortunately, the June 2005 VA examination is inadequate for 
use as a basis to determine whether the Veteran's claimed 
bilateral hip disability is proximately due to or aggravated 
by his service-connected left ankle disability.  The 
examiner, a family nurse practitioner (FNP), was unable to 
provide the requested opinion because she was not provided 
the Veteran's claims file for review.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo a VA joints 
examination at an appropriate VA medical facility to 
determine the nature and etiology of his claimed bilateral 
hip disability.

The claims file reflects that the Veteran has received 
medical treatment from VA Medical Centers (VAMC) in Saginaw, 
Michigan and Detroit, Michigan; however, as the claims file 
only includes outpatient treatment records from those 
providers dated up to June 2005, any additional records from 
those facilities should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection and increased rating 
claims on appeal, including on an 
extraschedular basis, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
Veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his left ankle 
disability has upon his daily life and 
employment.  The AMC/RO should also 
provide notice of the specific criteria 
necessary for entitlement to a rating in 
excess of 20 percent for residuals of a 
left ankle fracture with a history of 
infection (osteomyelitis), to include 
post-traumatic arthritis, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5000-5270.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected left ankle and claimed bilateral 
hip disabilities.  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's service-
connected left ankle and claimed bilateral 
hip disabilities from the Saginaw VAMC and 
Detroit VAMC, for the period from June 
2005 to the present.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Additional efforts should be taken to 
obtain a complete copy of the Veteran's 
SSI disability determination with all 
associated medical records.  All attempts 
to procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  

4.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA joints 
examination to determine the current 
severity of his service-connected left 
ankle disability as well as the nature and 
etiology of his claimed bilateral hip 
disability.  The Veteran's claims folder 
must be made available to the physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints (Shoulder Elbow, Wrist, Hip, Knee 
and Ankle) Examination, revised on April 
20, 2009.  A comprehensive recreational 
and occupational history is to be 
obtained.  All medical findings are to be 
reported in detail.  

Based on a review of the record, the 
physician should also offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that 1) a bilateral hip 
disability was caused by the Veteran's 
service-connected left ankle disability; 
and if not, does the left ankle disability 
aggravate the claimed bilateral hip 
disability; and, 2) if the bilateral hip 
disability is aggravated by the left ankle 
disability, to what extent.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record. The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
November 2005 SOC (for the increased 
rating claims) and since the March 2007 
SSOC (for the service connection claim).  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


